Citation Nr: 1104623	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for arteriosclerosis. 

2. Entitlement to service connection for depression, claimed as 
secondary to arteriosclerosis. 

3.  Entitlement to service connection for diabetes mellitus type 
II with peripheral vascular disease, claimed as secondary to 
arteriosclerosis.

4.  Entitlement to service connection for depression, diabetes 
with peripheral vascular disease, and hypertension, claimed as 
secondary to arteriosclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
April 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts that he had arteriosclerosis within six 
months after his military service and, therefore, he is entitled 
to service connection for such disorder.  He also asserts that 
his depression, diabetes mellitus type II with peripheral 
vascular disease, and hypertension are proximately due to 
arteriosclerosis and, therefore, such disorders should also be 
service-connected on a secondary basis. 

Review of the Veteran's service treatment records (STRs) show 
that, during treatment for hepatitis, an electrocardiogram (ECG) 
was performed with an initial clinical impression of congenital 
heart defect, suspect pulmonary stenosis, and tachycardia.  No 
pertinent pathology was reported on the ECG.  STRs are otherwise 
absent for any findings relating to heart disease, to include 
arteriosclerosis.  However, approximately six months after 
service, at an October 1955 VA medical examination, moderate 
peripheral arteriosclerosis and a functional aortic murmur were 
diagnosed.  It was noted that, on examination, the left border of 
the heart was found to be within MCL, 5th interspace.  The heart 
size and rhythm were normal.  There was a faint suggestive 
systolic murmur which was heard at the distal end of the sternum 
and was not referred.  Peripheral vessels were sclerotic out of 
proportion to the Veteran's age.  Interim medical evidence is 
absent until the mid- to late 1990's.  In the mid-1990's, over 40 
years after service, treatment for coronary artery disease is 
confirmed.  Additionally, records dated in the mid- to late 
2000's reflect a diagnosis of coronary atherosclerotic heart 
disease.

The Board notes that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  In addition, if cardiovascular-renal 
disease, to include arteriosclerosis, becomes manifest to a 
degree of 10 percent within one year of separation from active 
service, then such disease is presumed to have been incurred 
during active service, even though there is no evidence of such 
during service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

While peripheral arteriosclerosis is reported months after the 
Veteran's military service, which is within the applicable 
presumptive period, its clinical significance, as well as the 
etiology of the Veteran's current cardiovascular disorder is 
unclear.  Therefore, the Board finds that a remand is necessary 
in order to afford the Veteran a VA examination so as to 
determine the current nature and etiology of his cardiovascular 
disorder, to include the clinical significance of the October 
1955 notation of peripheral arteriosclerosis.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The claims for service connection for depression, diabetes 
mellitus type II with peripheral vascular disease, and 
hypertension, claimed as secondary to arteriosclerosis, are 
inextricably intertwined with the Veteran's claim for service 
connection for arteriosclerosis.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  Therefore, consideration of these 
issues is deferred.

While on remand, the Veteran should be given the opportunity to 
identify any additional treatment records relevant to his claimed 
disorders on appeal and, thereafter, any identified records 
should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claimed disorders on appeal.  After securing 
any necessary authorization from him, obtain 
all identified treatment records.  All 
reasonable attempts should be made to obtain 
any identified records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his cardiovascular disorder.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted. 

The examiner should diagnose all current heart 
disorders and then offer an opinion on the 
following:

(A)	Did the Veteran manifest cardiovascular-
renal disease, to include 
arteriosclerosis, within one year of his 
service discharge in April 1955?  In 
this regard, the examiner is requested 
to comment upon the clinical 
significance of the peripheral 
arteriosclerosis as was shown in the 
1955 VA medical examination report.  If 
so, please describe the manifestations 
and severity of the Veteran's heart 
disease such time.   

(B)	Is it at least as likely as not (i.e., 
50 percent or greater probability) that 
any currently diagnosed heart disorder 
is related to the Veteran's military 
service, to include the in-service 
findings of congenital heart defect, 
suspect pulmonary stenosis, and 
tachycardia?  

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his cardiovascular disorder, and 
the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


